UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2080



VIRGIL L. PAYNE,

                                              Plaintiff - Appellant,

          versus


WEST VIRGINIA PUBLIC SERVICE COMMISSION; PAGE-
KINCAID PUBLIC SERVICE DISTRICT, a public
utility; KENNETH B. FOX, Chairman; JOHN P.
DAVID, Secretary; JAMES A. KINCAID, JR.,
Treasurer;   BARTON    JACKSON,   JR.,   Plant
Manager/Operator; DOROTHY JEFFERS, Bookkeeper,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-03-6-2)


Submitted:   November 19, 2003         Decided:     November 25, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Virgil L. Payne, Appellant Pro Se. Jeffrey Kent Phillips, Robert L.
Bailey, II, STEPTOE & JOHNSON, Charleston, West Virginia; Philip J.
Tissue, Oak Hill, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Virgil L. Payne appeals the district court’s order accepting

the recommendation of the magistrate judge dismissing his civil

action.   We have reviewed the record and find no reversible error.

Accordingly, we deny Payne’s motion for general relief and affirm

on the reasoning of the district court. Payne v. West Virginia Pub.

Serv. Comm’n, No. CA-03-6-2 (S.D.W. Va. July 29, 2003). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2